IN THE COURT OF APPEALS OF TENNESSEE
                                     AT JACKSON



PHILLIP E. HALL,              )                           From the Lauderdale Co. Circuit Court
                              )                           at Ripley, Tennessee
       Petitioner/Appellant,  )
                              )                           The Hon. Joseph H. Walker, Judge
vs.                           )
                              )                           Trial Court No. 4934
                              )                           Appeal No. 02A01-9801-CV-00015
                              )
COMMISSIONER DONAL CAMPBELL,)
et al,                        )
                              )
                                                          AFFIRMED
                                                                                            FILED
       Respondents/Appellees. )                                                                June 16, 1998
                              )                           Phillip E. Hall, pro se
                              )                           Henning, Tennessee                Cecil Crowson, Jr.
                              )                                                             Appellate C ourt Clerk
                              )                           JOHN KNOX WALKUP
                              )                           Attorney General & Reporter
                              )                           KIMBERLY J. DEAN
                              )                           Assistant Attorney General
                              )                           Nashville, Tennessee
                              )                           Attorney for Appellees


                                     MEMORANDUM OPINION1

        HIGHERS, J.


        This case involves a petition for writ of certiorari filed by a state prisoner in the

chancery court sitting at Lauderdale County. Appellant/prisoner, Phillip E. Hall (“Hall”),

challenges the outcome of a disciplinary proceeding brought against him. The trial court

dismissed the suit by order entered on December 1, 1997, finding that appellant had failed

to file his petition for writ of certiorari within the sixty day period required by Tenn. Code

Ann. § 27-9-102, and that he had failed to file his petition for writ of certiorari in Davidson

County.



        Hall is an inmate in the custody of the Tennessee Department of Correction at the

West Tennessee High Security Facility. He was housed at the Cold Creek Correctional

Facility in Henning, Tennessee, at the time this petition was filed. In his petition for writ of


        1
          Rule 10 (Court of Appe als). Memorandum O pinion. -- (b) The Cou rt, with the c onc urre nce of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited or
relied on for any reason in a subsequent unrelated case.
certiorari, Hall listed the following as defendants in this matter: State of Tennessee;

Commissioner of Correction, Donal Campbell; Assistant Commissioner, Charles Bass;

former warden of Cold Creek Correctional Facility, Jimmy Harrison; Correctional

Sergeants, Aaron Malone and Kenneth Carroll; Correctional Corporals, John Cole and

Bettye Kirkpatrick; Correctional Teacher, Larry Higgins; Secretary, Patricia Anderson;

Property Officer, Ray Heath; Correctional Counselor, Mary Kissell; Building Maintenance

Worker, Jerry King; and Aegis Analytical Laboratories, Inc.



      On October 14, 1996, appellee Kirkpatrick had a suspicion that Hall was smoking

marijuana. Appellees Kirkpatrick and Malone conducted a “reasonable suspicion drug

screen” and forwarded the results to Aegis Laboratory. The test performed by Aegis

resulted in incriminating evidence against Hall. On November 18, 1996, appellees Cole,

Heath, and King held a “Reasonable Suspicion Hearing.” Four days later appellees Cole,

Anderson, and Higgins held a disciplinary hearing which Hall contends denied his due

process rights to call witnesses, present evidence on his own behalf, and have his case

heard by an impartial tribunal. At this hearing, Hall was found guilty. On December 4,

1996, Hall filed an appeal to Warden Harrison. Thereafter, on December 6, the appeal

was denied. On December 17, Hall filed an appeal to Commissioners Campbell and Bass.

This appeal was denied on January 9, 1997.



      A few days later, Hall contends that appellee Malone conducted a “random drug

screen” and insisted that Hall sign the collection sheet. When Hall refused to sign,

appellee Malone cited him for the prison disciplinary offense of “refusing a drug screen.”

Thereafter, on January 21, 1997, appellees Cole, Heath, and Kissell held a disciplinary

hearing and found Hall guilty of refusing a drug screen.



      According to affidavit of Herman S. Phillips, due to his case load and other

responsibilities as resident inmate advisor, he inadvertently failed to file Hall’s appeal

concerning this matter. Apparently, no appeal was filed.




                                            2
       Hall filed his petition for writ of certiorari on April 17, 1997. On June 9 of that same

year, appellees moved that the petition be dismissed pursuant to Tenn. R. Civ. P. 12.02

for failure to state a claim upon which relief can be granted and for improper venue.

Appellee Aegis filed an answer on May 7, 1997. Hall filed a motion for judgment of default

as to appellee Aegis Analytical Laboratories on July 30, 1997.                 Hall also filed a

memorandum in opposition to appellees’ motion to dismiss. On December 1, 1997, the

trial court ruled, granting appellees’ motion to dismiss on two grounds: (1) the failure of Hall

to file his petition for writ of certiorari within the sixty day time limit set forth in Tenn. Code

Ann. § 27-9-102 and (2) his failure to file his petition in Davidson County rather than in

Lauderdale County. Thereafter, Hall filed his notice appeal on January 14, 1997.



       After the trial court’s December 1, 1997, order dismissing his petition, Hall had until

December 31, 1997 to file his notice of appeal with this Court. Tenn. R. App. P. 4(a).

Hall’s notice of appeal, however, was not filed until January 14, 1998 thereby rendering this

Court without jurisdiction to hear the matter.



       We are aware of Hall’s contention that the Lauderdale County Circuit Court Clerk

failed to notify him of the trial court’s final judgment until the first week of January 1998.

This is evidenced by the court clerk’s letter to Hall postmarked “Jan. 5.” This, however,

is unavailing. Hall could have pursued other remedies upon his untimely receipt of notice

of the trial court’s order of dismissal. Upon the court clerk’s failure to notify Hall within 30

days of the trial court’s final judgment, Hall could have filed a Tenn. R. Civ. P. 60.02 motion

before the trial court seeking relief from the trial court’s order of dismissal. Tenn. R. Civ.

P. 60.02; see Tate v. County of Monroe, 578 S.W.2d 642 (Tenn. Ct. App. 1978). By his

failure to take remedial action, however, Hall has tied the jurisdictional hands of this Court.




       Accordingly, we affirm the judgment of the trial court dismissing Hall’s petition for

writ of certiorari. Costs of this appeal are taxed to Hall, for which execution may issue if



                                                3
necessary.




                  HIGHERS, J.



CONCUR:




FARMER, J.




LILLARD, J.




              4